TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00390-CV



                                  Shawn Sprinkel, Appellant

                                               v.

                        Geico General Insurance Company, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
        NO. 35,904, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                           MEMORANDUM OPINION


               On September 21, 2010, this Court notified appellant that the clerk’s record in

the above cause was overdue. This Court requested that appellant make arrangements for the record

and submit a status report regarding this appeal on or before October 1, 2010. This Court further

informed appellant that failure to do so may result in the dismissal of this appeal for want of

prosecution.   The deadline has passed, and we have received no response from appellant.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: December 9, 2010